Citation Nr: 0421375	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  94-28 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include headaches and blackouts.


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to January 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for residuals of a 
head injury.

The veteran relocated to Texas during the appeal, and 
jurisdiction of his claim was assumed by the RO in Houston, 
Texas.

In January 1998 and December 2000, the veteran had hearings 
before the Board.  Additionally, the Board has remanded this 
claim several times for additional development and 
adjudicative action.  The case has been returned to the Board 
for further appellate review. 

The Board notes that the veteran had been represented by 
AMVETS at the times of the prior Board remands.  In March 
2003, AMVETS revoked its representation of the veteran.  In 
subsequent documents, the veteran referred to having a 
private attorney; however, there was no documentation in the 
record to show that such representation had been documented 
in writing.  In June 2004, the Board sought clarification 
from the veteran as to whom he wanted to represent him before 
VA.  He was provided with the necessary forms to indicate if 
he wanted representation and he was told to respond in 30 
days or the Board would consider him to be unrepresented.  
The record reflects that the veteran did not respond to the 
June 2004 letter, and thus the veteran is considered to be 
without representation.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran has a post service disability due to a head 
injury in service.  




CONCLUSION OF LAW

Residuals of a head injury, to include headaches and 
blackouts, were not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim for service connection in a January 2004 letter and by 
means of the discussions in the May 1994 rating decision, the 
June 1994 statement of the case, and the numerous 
supplemental statements of the case.  

In the January 2004 letter, the RO informed the veteran that 
in order to establish service connection, the evidence must 
show three things:  (1) evidence of a disease or injury that 
either began during service or was aggravated during service; 
(2) evidence of a current disability, which was usually shown 
by medical evidence or evidence showing persistent or 
recurrent symptoms of a disability; and (3) evidence of a 
relationship between the current disability and the disease 
or injury in service, which was also usually shown by medical 
records or a medical opinion.  

In the May 1994 rating decision, the RO noted that the 
service medical records were silent for any findings related 
to a head injury and that the post service medical records 
did not show treatment soon after service for residuals of a 
head injury.  This was reiterated in the June 1994 statement 
of the case.  In the supplemental statements of the case, the 
RO continued to state that the service medical records did 
not substantiate the veteran's allegation of having sustained 
a severe head injury.  Additionally, the RO determined that 
the veteran had not brought forth evidence of a nexus between 
the post service headache complaints and possible epileptic 
seizures and service.

Thus, the veteran was informed that the evidence necessary to 
substantiate his claim for service connection for residuals 
of a head injury was objective evidence showing he sustained 
a head injury in service and a nexus between the post service 
headaches and blackouts and service.  Based on the above, the 
Board finds that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is needed 
to substantiate his claim.  

Second, in the same notice, VA must inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In the January 2004 letter, the RO stated that 
VA was responsible for obtaining all evidence of federal 
agencies and facilities and that on his behalf, VA would make 
reasonable efforts to obtain any private treatment records 
that the veteran identified on the enclosed VA Forms 21-4142, 
Authorization and Consent to Release Information to VA.  The 
RO noted that the veteran must provide VA with enough 
information about these records so that VA could request them 
from the person or agency who had them.  It further noted 
that it was the veteran's responsibility to make sure that 
all requested records that were not in the possession of a 
federal department or agency were received by VA.  Thus, the 
veteran has been informed of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf and has been requested 
to provide any evidence in his possession that pertains to 
the claim.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO had obtained the veteran's service 
medical records when he filed his original claim for pension 
in 1992.  During this appeal, VA has attempted to obtain 
additional service medical records, as the veteran had 
alleged there were missing records; however, no additional 
records have been obtained.  The Board remanded this claim 
three times, in part, to obtain private medical records that 
the veteran had alleged would assist in his claim.  VA has 
received private medical records and the veteran has 
submitted private medical records, both of which have been 
associated with the claims file.  Following the most recent 
remand, the veteran completed VA Forms 21-4142, for several 
private facilities.  Additional private medical records have 
been received and some of those private facilities informed 
VA that it had no records pertaining to the veteran.  The RO 
properly informed the veteran of the unavailability of these 
records.  The veteran has not indicated the existence of any 
additional records that would aid in substantiating the 
claim.

Although an examination was not provided in connection with 
the veteran's claim for service connection, the Board finds 
that VA was not under an obligation to provide an 
examination, as such was not necessary to make a decision on 
this claim.  Specifically, under the new law, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the Board finds that the evidence does not 
indicate that the disability may be associated with the 
veteran's active service.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (VA was not required to provide the 
veteran with a medical examination absent a showing by 
veteran of a causal connection between the disability and 
service).  

The Board is aware that a doctor of osteopathy, Dr. AO, has 
stated in an undated letter that the veteran's headaches and 
blackouts were due to a severe head injury (the veteran 
provided medical history that he had sustained a severe head 
injury in service).  The Board has not accepted this doctor 
of osteopathy's opinion, as it is based upon a report of 
history by the veteran, which history is unpersuasive and 
unsupported by the record, which will be discussed below.  
See Black v. Brown, 5 Vet. App. 177 (1993) (Board is not 
bound to accept medical opinions based on history supplied by 
veteran, where history is unsupported or based on inaccurate 
factual premises); see also Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. 
Brown, 6 Vet. App. 69 (1993).  Accordingly, the Board finds 
that the requirement that there be evidence which indicates 
that the disability or symptoms may be associated with the 
claimant's active duty has not been met.  For these reasons, 
the Board finds that an examination was not necessary to make 
a decision on this claim.  

The Board notes that the United States Court of Appeals for 
Veteran Claims (Court) decision in Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004), held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the issuance of a VCAA letter.  However, the Court 
acknowledged that VA could show that the lack of a pre-AOJ 
decision notice was not prejudicial to the claimant.  Id.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in January 2004 was 
not given prior to the AOJ adjudication currently on appeal, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the 
January 2004 letter, the RO provided the veteran with 60 days 
to submit additional evidence.  Additionally, prior to the 
issuance of the VCAA letter, the RO had issued a supplemental 
statement of the case in November 2003, wherein the veteran 
was provided with 60 days to submit additional evidence or 
argument.  He submitted no additional evidence following both 
the issuance of the November 2003 supplemental statement of 
the case and the January 2004 letter.  The Board finds that 
the claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error to the claimant.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the January 2004 letter that was 
provided to the veteran did not contain the exact wording of 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Specifically, in the 
January 2004 letter, the RO asked the veteran to submit any 
evidence that would support his claim, such as treatment 
records during service, statements from people who knew him 
in service and could describe the veteran's inservice 
condition, employment physicals, records and statements from 
service medical personnel, insurance examination reports, 
etc.  Such statement by the RO would inform the veteran that 
any additional evidence relevant to his claim should be 
submitted.  Thus, the Board finds that in this case, each of 
the four content requirements of a VCAA notice has been fully 
satisfied, and that any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  38 C.F.R. § 20.1102.  Regardless, in an 
Office of General Counsel opinion, the General Counsel 
determined that the Court's holding that the statute and the 
regulation required VA to include the fourth element was 
obiter dictum and was not binding on VA.  VA OGC Prec. Op. 
No. 1-2004 (Feb. 24, 2004).  The General Counsel noted that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection for a 
chronic disease, such as epilepsy, may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2003).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) (2003) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for residuals of a head injury.  
The service medical records are silent for any complaints of 
or treatment for a head injury or possible seizures.  The 
service medical records show that the veteran was treated for 
various complaints throughout his service, such as a plantar 
wart, earache, epigastric distress, chest pain, and 
genitourinary discomfort.  In May 1964, the veteran 
complained of severe headaches.  The examiner noted the 
veteran reported a burning sensation in the eyes followed by 
post orbital headache, dizziness, and lightheadedness for the 
past four to five days.  Physical examination revealed 
bilateral conjunctivitis.  The next treatment record shows 
that the veteran was seen for complaints of chest pain in 
January 1965, which was treated by diathermy.  There was no 
other treatment shown in service for complaints of headaches 
or blackouts or residuals of a head injury.

A December 1965 report of medical examination shows that 
clinical evaluation of the neurologic system was normal.  
Clinical evaluation of the head was normal; however, clinical 
evaluation of the skin was abnormal, and the examiner noted 
the veteran had a three-quarter-inch scar on the forehead.  

Private medical records dated from 1973 until 1992 show no 
complaints of blackouts, headaches, or even a history of a 
head injury in service.  For example, treatment records, 
dated from May 1973 to May 1978, show mostly complaints of 
back pain, with one complaint of a cyst on the left knee, but 
no complaints of headaches or blackouts.  A November 1977 
private medical record shows that the veteran had been 
admitted because of recurrent lower back syndrome.  As to 
past medical history, the examiner stated, "Patient denies 
any serious illness or operations in the past."

A January 1983 private medical record shows that the veteran 
was seen with a five-year history of a "bad back."  The 
veteran reported he had been treated by Dr. HL for 
gastrointestinal problems and was currently under the care of 
a neurologist for his back.  The veteran also reported having 
difficulty voiding.  When reporting the veteran's past 
medical history, the examiner stated that the veteran had 
undergone a "cysto" and calibration by a physician in 
October 1981.  He then stated, "Otherwise history is as 
above."  He noted the veteran had hypertension and was on 
medication for such.  

An August 1984 private medical record shows that the veteran 
was seen with a "complicated history of problems with low 
back injury."  He stated the veteran had injured his back at 
work and had returned to work and collapsed "because of pain 
in his left leg," which had caused his left leg to give away 
on him.  The examiner stated the veteran had global weakness 
in the left leg and was unable to support his weight.  He 
added the veteran was "extremely unstable."  The examiner 
noted the veteran had undergone CT scans, lumbar myelograms, 
and other diagnostic studies but was not found to have any 
structural back disease.  He stated that he had discussed the 
veteran's situation with another physician and "it was felt 
that this patient has a strong degree of psychological 
problems."  The assessment was left leg weakness, probably 
lumbar musculofibrositis "with a strong degree of 
psychological embellishment."  A November 1984 private 
psychiatric consultation shows diagnoses of chronic pain 
syndrome and depression.

A February 1986 private medical record shows that the veteran 
was seen with intermittent chest pain.  A review of systems 
shows that the veteran denied severe headache, nausea, or 
vomiting.  Review of the central nervous system was negative.  
A February 1989 private medical record shows that the veteran 
was seen for chest pain.  When reporting the veteran's past 
medical history, the examiner stated the veteran had a 
history of spastic colon and had undergone a cystoscopy for a 
bladder obstruction.  A June 1990 private medical record 
shows that the veteran underwent a cardiac evaluation.  The 
veteran denied any symptomatic palpitations, severe 
dizziness, or frank syncope.  He also denied severe headache, 
nausea, vomiting, paresthesias, paralysis, seizures or 
syncope.

A July 1992 private medical record shows that the veteran was 
seen with complaints of faintness with an irregular 
heartbeat.  When reporting the veteran's past medical 
history, the examiner stated the veteran had chronic low back 
problems with prior surgery and a "questionable previous 
neurogenic bladder."  He added the veteran had colon 
problems, diverticulosis, and that before the veteran's heart 
attack, he had been hypertensive and had smoked heavily.

The veteran has both stated and testified that his headaches 
and blackouts have been continuous since he was hit in the 
head in 1961.  He asserts that the headaches have resulted in 
nausea and vomiting.  However, in none of the above-described 
medical records, which cover almost a 20-year period, does 
the veteran ever report a history of a head injury, 
headaches, or blackouts.  The Board finds the veteran's 
allegations of a severe head injury in service are not 
credible, as it is not remotely corroborated by the objective 
evidence of record.  The veteran has testified that he was 
unable to be treated in service for the residuals of the 1961 
head injury because every time he went to be treated for his 
residuals, he was told to drop the issue.  That does not 
explain why the veteran was not treated for such following 
his discharge from service.  The veteran has asserted that 
when he went to a VA facility soon after his discharge from 
service he was threatened by VA that it would send the 
Federal Bureau of Investigations after him if he attempted to 
be treated by VA again.  Such statements, standing alone, are 
not credible.  

The Board is aware that the first medical records in the 
claims file are dated 1973, and thus it has no way of knowing 
whether the veteran was treated for headaches and blackouts 
soon after service, as claimed by the veteran.  Regardless, 
the medical records in the claims file, which predate the 
veteran's claim for service connection for residuals of a 
head injury, which, as noted above, cover almost a 20-year 
period, do not support the veteran's allegations that he has 
been having severe headaches since the alleged 1961 injury.  
In fact, he denied headaches and seizures in June 1990.  
Additionally, in November 1977, the veteran denied any 
"serious illness" in the past.  If the veteran's 
description of his headaches and blackouts had been occurring 
for the last 16 years, it would seem reasonably likely that 
he would have reported such medical history.  Thus, the 
veteran's report in 1990 of having no headaches is completely 
contradictory to the veteran's statements and testimony in 
connection with his claim for service connection, wherein he 
has consistently alleged that he had been having headaches 
and blackouts continuously since the incident in service.  

Contributing to the Board's finding that the veteran's 
history of his head injury and subsequent history is not 
credible is the veteran's change in his story as to the 
incident in service.  In a June 1993 detailed statement, the 
veteran stated he had suffered a severe blow to his head and 
face in September 1961 and that he had "no memory of the 
accident ever happening to me."  Rather, he asserted he 
remembered his father dropping him off for basic training and 
then finding himself in a room alone with blood all over him.  
However, at the January 1998 Board hearing, the veteran 
testified that his drill instructor had gotten upset with him 
in September 1961 and had struck him, knocking him to the 
floor.  See Transcript (Tr.) at page 3.  He testified he 
remembered hitting the concrete and then waking up with blood 
all over him.  Id.  At the December 2000 Board hearing, the 
veteran testified he had no memory from the time he got out 
of his father's truck, when his father had dropped him off 
for basic training, and waking up in a room alone with blood 
all over him.  See Tr. at page 3.

Based upon the above, the Board accords little probative 
value to the veteran's allegations of having sustained a 
severe head injury in service and the resultant seizures and 
headaches, as the objective evidence of record prior to the 
veteran's claim for service connection does not support his 
report of history.  The Board accords high probative value to 
the veteran's statements made in connection with treatment 
for his other disabilities prior to his claim for service 
connection, as statements made in those type of circumstances 
are usually considered inherently credible.  Additionally, 
the reports of medical history provided by the veteran in the 
medical records from 1973 to 1992 are consistent within 
themselves, and thus the Board does not question the veracity 
of such report of medical history by the veteran, which 
history never included a severe head injury.  When the 
veteran filed his original claim in December 1992, it was for 
pension benefits, and the veteran indicated that the 
disabilities that had caused him to be totally disabled were 
heart problems, which he stated began in 1986, and back 
problems, which began in 1984.  Again, such report by the 
veteran is consistent with the objective medical records in 
the claims file.  However, once the veteran filed his claim 
for service connection for headaches and blackouts in May 
1993, suddenly he began complaining of constant headaches and 
blackouts since 1961, which is inconsistent with the 
objective evidence of record.  For these reasons, the Board 
has accorded the veteran's history following his claim for 
service connection to be far less probative than that which 
he reported prior to his filing the claim for service 
connection benefits.

Additionally, it must be noted that the record reflects that 
the veteran filed a claim for Social Security Administration 
benefits in 1986.  The veteran was represented by an attorney 
and his attorney submitted a brief, wherein she discussed the 
veteran's disabilities, which solely consisted of the 
veteran's back injuries and subsequent problems, and a 
neurogenic bladder.  There was no mention of any headaches or 
seizures or a past head injury.  Nowhere in the veteran's 
Social Security Administration application does the veteran 
ever mention a service-related severe head injury.

There are two private medical records that address the 
veteran's report of current headaches and blackouts being due 
to a head injury in service.  An August 1994 private medical 
record shows that the veteran was seen for evaluation of 
headaches and blackouts.  The examiner noted the veteran's 
history was "somewhat disjointed and a little unusual."  
The veteran reported he had developed headaches following a 
September 1961 injury, which had continued from then until 
the present time.  Following examination of the veteran, Dr. 
RAP stated it was his impression that the veteran had a long-
standing history of what "sound like migraine headaches and 
episodes of altered consciousness," which were "very ill-
defined."  He noted that it was unusual in his experience 
for post traumatic symptoms to continue for such a long 
period of time unless "of course[,] there was a severe 
cerebral injury."  Dr. RAP stated, "The patient's present 
symptoms have been going on (if they are due to his previous 
service[-]related injury) for some thirty-three years! 
without explanation."

An August 1994 private electroencephalogram (EEG) shows that 
it was abnormal due to the presence of periodic sharp waves 
occurring over the left hemisphere.  Dr. RAP stated that 
these were relatively specific EEG abnormalities, which may 
be considered epileptogenic in nature.  An MRI taken at that 
time was normal.

In a February 1998 letter, a doctor of osteopathy, Dr. AO, 
stated that the veteran had been a patient of his for some 
time.  He stated he had studied the veteran's EEG, which had 
shown the veteran having severe migraines constantly.  He 
added that the EEG results showed a pattern that usually 
resulted from either a psychological disorder or a severe 
head injury and that the veteran had reported he had suffered 
a severe head injury in service.  Dr. AO stated he 
"concur[red]" with Dr. RAP and Dr. H in that the veteran's 
headaches and blackouts were due to a severe head injury.

As to Dr. RAP's August 1994 letter, the Board does not find 
that he attributed the veteran's migraine headaches and 
episodes of altered consciousness to the veteran's alleged 
inservice head injury.  Rather, he questioned whether they 
could be related to the inservice head injury based upon the 
duration of these symptoms, which the Board does not find 
establishes a nexus to service.  Regardless, even if he 
attributed these symptoms to the veteran's inservice head 
injury, the Board would not give any weight to such a 
finding, as it has found the veteran's report of a severe 
inservice head injury to be not credible, which has been 
explained in detail above.  This same determination is 
applied to Dr. AO's opinion, wherein he clearly attributes 
the veteran's headaches and blackouts to the inservice head 
injury.  Medical opinions based upon history provided by the 
veteran, which history is inaccurate, are accorded no 
probative value.  See Swann, 5 Vet. App. at 233.  In that 
case, the Court stated that the Board was not bound to accept 
the veteran's uncorroborated account of his Vietnam 
experiences in connection with his claim for post-traumatic 
stress disorder.  Id.  It then found that the Board was not 
required to accept diagnoses of post-traumatic stress 
disorder by two medical professionals, when their diagnoses 
were the result of the veteran's uncorroborated stressors and 
thus their diagnoses could "be no better than the facts 
alleged by the [veteran]."  Id.; see also Mariano v. West, 
17 Vet. App. 307, 317 (flawed methodology in creating medical 
report renders report of "questionable probative value"); 
Reonal, 5 Vet. App. at 461 (an opinion based upon an 
inaccurate factual premise has no probative value); Guimond, 
6 Vet. App. at 72.

The veteran has submitted lay statements from himself, his 
father, and his wife.  The veteran's father has attempted to 
corroborate the veteran's report of an inservice head injury, 
and the Board still cannot accord such report of history any 
probative value for the same reasons it has discounted the 
veteran's report of medical history.  No such history is 
shown by any of the objective medical evidence prior to 1994.  
The veteran's, his father's, and the veteran's wife's attempt 
to relate the current headaches and blackouts to the 
veteran's service cannot be accepted as the necessary nexus 
evidence between the current disability and service, as none 
of these lay people have the requisite knowledge of medical 
principles that would permit them to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Thus, the Board finds that the veteran has not provided the 
necessary nexus between the post service diagnoses of 
migraine headaches and blackouts and service.  In addition, 
there is no evidence of the claimed disorder during service 
nor continuity of symptomatology between 1961 and 1994-a 
period of greater than 30 years.  Further supporting this 
finding is that the veteran has received regular medical care 
from 1973 to 1994 without any complaints of headaches, 
blackouts, or a past medical history of a head injury.  
Finally, the Board finds that there was no severe head injury 
in service.  Therefore, the veteran has not brought forth two 
of the elements needed to establish service connection for a 
disability-evidence of a disease or injury in service and 
competent evidence of a nexus between the post service 
disability and service.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. at 55.




	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for residuals of a head injury, to include 
headaches and blackouts, is denied.



			
	Richard E. Coppola	Jeff Martin
	           Acting Veterans Law Judge                                
Veterans Law Judge
           Board of Veterans' Appeals                          
Board of Veterans' Appeals



_________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



